UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-2119


OSCAR L. SHAW,

                 Plaintiff – Appellant,

          v.

DOUGLAS A. CHURDAR, PC Law Firm; DAVID        T.    RHENEY,   Esq.
Attorney Nationwide; GARRISON HILL, Judge,

                 Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:09-cv-02149-HFF)


Submitted:   June 24, 2010                 Decided:     June 29, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Oscar L. Shaw, Appellant Pro Se. Mary A. Giorgi, Luanne Lambert
Runge, GALLIVAN, WHITE & BOYD, PA, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Oscar   L.    Shaw    appeals    the    district   court’s    order

accepting     the   recommendation      of    the    magistrate   judge    and

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).          We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.           See Shaw v. Churdar, No. 6:09-cv-02149-

HFF (D.S.C. Sept. 1, 2009).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                     AFFIRMED




                                       2